Citation Nr: 9928174	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1969 to May 
1971.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The current evidence of record shows that the veteran did 
not engage in combat during his tour of duty in Vietnam.  

3  The service records and other evidence of record fail to 
corroborate the veteran's claimed in-service stressors

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records evidences the fact that 
there were no complaints of, diagnosis of or treatment for 
PTSD or any other mental disorder during active duty.  On the 
veteran's separation examination in May 1971, his psychiatric 
status was reported as normal.  



The veteran's service records show that he was trained in the 
military as a lineman  They also show that he served for one 
year in Vietnam from May 1970 to May 1971 and that his 
principal duty while stationed there was as a telephone 
installer.  The records further show that the veteran was 
assigned to the 331st Signal Company during his entire tour 
in Vietnam.  Service records are negative as to any awards, 
decorations, or other indication that the veteran was 
involved in combat with the enemy.  

VA treatment records from 1984 to 1996 for disabilities not 
at issue are negative as to any mention of any psychiatric 
disorder including PTSD.  The record shows that the first 
postservice indication of the presence of PTSD was contained 
in the veteran's claim for same filed with VA in November 
1995.  

On VA examination in August 1996, a diagnosis of PTSD was 
reported.  The principal traumatic event cited by the veteran 
was his seeing the bodies of four men hanging from a tree.  
He reported that they had been skinned and had their genitals 
cut off and placed in their mouths.  The veteran reported 
that this had had a significant adverse effect on him at the 
time and subsequently, but that the VA examiner was the first 
person he had told about the incident.  

On file are lay statements from the veteran's mother and wife 
submitted in December 1996 recounting their personnel 
observations referable primarily to post service 
symptomatology.

The veteran furnished a statement in December 1996 to the 
effect that he had been exposed to mortar, rocket and sniper 
attacks while serving in Vietnam.  He also referred to the 
incident involving the bodies of the four men hanging from a 
tree.  He thought this occurred in December 1970 or January 
1971, and was unsure of the exact location.  Also furnished 
at this time were statements from the veteran's wife and 
mother concerning his postservice symptoms.  

On VA examination in May 1997, the veteran again recounted 
the incident involving the four bodies hanging from the tree.  
He added that he went into shock at the time and did not 
remember anything from that time until his discharge from 
service about four months later.  The examiner noted that the 
veteran was focused on this single traumatic event.  A 
diagnosis of PTSD was reported by this examiner.  

In October 1997 in response to earlier requests,  materials 
covering the activities of the veteran's signal company and 
its parent battalion during the veteran's tour in Vietnam 
were received from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  That agency reported 
that there were no casualties during the veteran's assignment 
with the unit.  It was noted that enemy activity slipped from 
high to moderate levels manifested by  scattered fire 
attacks, and ground probes with sappers against isolated 
outposts.  It was reported that the enemy for the most part 
avoided contact with allied forces.  There were reportedly no 
coordinated high points of activity. Cam Ranh Bay was 
reportedly hit with enemy rockets, but not while the veteran 
was stationed in that area.

In a letter of June 1998, the veteran's attorney argued that 
the veteran had been exposed to multiple stressors while in 
Vietnam and could be service connected for PTSD on the basis 
of any one of those stressors.  He also argued that Cohen v. 
Brown, 10 Vet. App. 128 (1997), (the sufficiency of a 
stressor is a medical determination) and Suozzi v. Brown, 10 
Vet. App. 307 (1997), (a veteran's military occupational 
specialty (MOS) alone is insufficient to preclude combat 
experience) were applicable to the veteran's claim in this 
case and serve as a basis for granting service connection.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
establishing a clear diagnosis of the condition (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in such service satisfactory lay or other evidence 
of service incurrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service, and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran. 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(d).  

Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  The evidence in brief shows that the appellant 
served in Vietnam during the period of hostilities there, 
that he reported he was exposed to stressors during such 
service, and that PTSD has been diagnosed by VA medical 
personnel.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.  


He has not alleged nor does the evidence show that any 
records of probative value, which could be associated with 
the claims folder and that have not already been sought, are 
available. The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.  

The veteran's attorney argues generally that the holding of 
the Court in Cohen requires that service connection for PTSD 
be granted in this case.  However, the Court, in Cohen at 
142-47 provided the following guidance with regard to the 
occurrence of in-service stressors.  

b. Occurrence of in-service stressors: As to the second PTSD-
service-connection element (occurrence of in-service 
stressors), § 3.304(f) requires "credible supporting evidence 
that the claimed in[- ]service stressor actually occurred". 
It is clear that the required corroboration of the occurrence 
of in-service stressors need not be found only in service 
records . . . "but may be obtained from other sources". . . . 
If the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence".  Moreau v. 
Brown, 9 Vet. App. 389; see also Moreau, 9 Vet. App. at 395-
96 (interpreting § 3.304(f) as precluding use of medical 
opinion based on postservice examination of veteran as 
credible evidence to help establish "actual" occurrence of 
in-service stressor).  

*	*	*	*

b. Occurrence of in-service stressors: The Court notes in 
this regard that, although a clear PTSD diagnosis (which 
necessarily presumes the sufficiency of stressors to cause 
the PTSD) is established in this case, that does not end the 
inquiry because that diagnosis satisfies only one element 
required in order for service connection for PTSD to be 
awarded. 

There must also be evidence establishing the occurrence of 
the stressor (the type of evidence that is required depends 
on whether the alleged stressor is related to combat) . . . . 
An opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor. See Moreau, 9 Vet. 
App. at 395- 96. . . .

. . . where it is determined that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and [] no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory" and "consistent with 
the circumstances, conditions, or hardships of such service", 
38 U.S.C.A. § 1154(b).

*	*	*	*

Of course, section 1154(b) does not require the acceptance of 
a veteran's assertion that he was engaged in combat with the 
enemy; it would be tautological to conclude that it did. See 
Irby v. Brown, 6 Vet. App. 132, 136 (1994) (section 1154(b) 
cannot be applied to appellant's PTSD claim until [the Board] 
first finds that appellant has engaged in combat). The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  

*	*	*	*

. . . if the veteran did engage in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the [Board] finds by clear and 
convincing evidence that a particular asserted stressful 
event . . . did not occur. If, however, it is determined that 
the veteran did not engage in combat, credible supporting 
evidence from any source showing that his claimed in-service 
stressors actually occurred would be required for him to 
prevail.  See 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 
394-95.  

Under such circumstances, the veteran's lay testimony 
regarding the stressors would thus be insufficient, standing 
alone, to establish service connection.  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (1998).  

While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry as argued by the veteran's attorney.  The 
second prong of Cohen requires "credible supporting evidence" 
that the claimed in-service stressor actually occurred.  As 
noted above, if the "claimed stressor is not combat related, 
a veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'." 
Cohen, 10 Vet. App. at 142 (emphasis added).

Thus, the Board must first determine whether the veteran was 
ever engaged in combat.  If the Board determines that he was 
so engaged, then he is entitled to have his lay statements 
accepted, without the need for further corroboration, as 
satisfactory evidence that the claimed events occurred, 
unless his descriptions are not consistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds by clear and convincing evidence that a 
particular asserted stressful event did not occur.  The Court 
in Gaines v. West, 11 Vet. App. 353, 358 (1998), pointed out 
the following:

The determination as to whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases in light of the provisions of 38 U.S.C.A. § 1154(b). . 
. .

*	*	*	*

As to making a determination whether the advantages of 
section 1154(b) should be afforded, that Court has stated 
that the Board "must make specific findings of fact as to 
whether or not the veteran was engaged in combat . . . [and] 
must provide adequate reasons or bases for its finding, 
including a clear analysis of the evidence which it finds 
persuasive or unpersuasive with respect to that issue".  
Zarycki v. Brown, 8 Vet. App. 91 (1993).  

The Court has also stated that a determination of combat 
status is to be made "on the basis of the evidence of 
record", Cohen, 10 Vet. App. at 146 (citing West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994)), and that section 1154(b) 
itself "does not require the acceptance of a veteran's 
assertion that he was engaged in combat", Cohen, supra 
(emphasis added). The Court has also held that combat status 
may be determined "through the receipt of certain recognized 
military citations or other supportive evidence". West, 7 
Vet. App. at 76. The phrase "other supportive evidence" 
serves to provide an almost unlimited field of potential 
evidence to be used to "support" a determination of combat 
status.

The Court in Gaines pointed out that the Board must make a 
direct finding as to combat status, and, in doing so, analyze 
the veteran's own statements that he had engaged in combat, 
explain whether the service personnel records which reflect 
that the veteran participated in an operation against the 
enemy shows that he was involved in "combat operations," and 
discuss the application of the benefit-of-the-doubt rule 
under 38 U.S.C.A. § 5107(b), providing a satisfactory 
explanation as to whether the evidence is in equipoise.  In a 
subsequent decision, Fossie v. West, 12 Vet. App. 1 (1998), 
the Court upheld a Board determination that the appellant did 
not engage in combat.  It was noted that the appellant in 
that case had been assigned as a stock and accounting 
specialist and he did not receive any of the recognized 
military citations which indicate combat.  See 38 C.F.R. § 
3.304(f).  

In this regard, the Board finds that the veteran is not shown 
to have engaged in combat with the enemy based on the 
evidence of record.  This determination is not based on the 
veteran's MOS alone as argued by his attorney citing Suozzi.  
First, the veteran's service records do not support a finding 
that the veteran was engaged in combat.  His DD 214 form 
reflects that he was awarded the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and a Sharpshooter's Badge.  None of these military 
citations, however, indicate combat service.  

While the service personnel records do reflect that the 
veteran participated in an unnamed campaign, this does not 
show that the veteran participated in combat.  As was pointed 
out in the Gaines decision, all personnel in a combat 
theater, and many outside it, whatever their assignment or 
military specialty, are engaged in "operations."  That 
includes many who are remote from the exposure to the 
actuality or the threat of hostile fire.  In effect, this 
notation is simply evidence that the veteran was in Vietnam 
and not, of itself, evidence that the veteran was exposed to 
the stress of combat.  See Gaines, at 361; see also Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (holding that the 
mere presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy).  

There is no competent evidence that the veteran or his unit 
was engaged in combat at the time of his duty there.  Thus, 
the service medical records and other service records do not 
support a finding that he was engaged in actual combat.  
Further, there is no other supporting evidence, except his 
own assertions, that he engaged in combat with the enemy.  

The Board notes that he has indicated his exposure to combat 
during his service in Vietnam, including being involved in 
some patrols.  However, the mere presence in a combat 
situation or indirect experiences of an individual is not 
sufficient to show that he was engaged in combat with the 
enemy.  See Wood, 1 Vet. App. at 193.  

The veteran's principal duties while he was in Vietnam were 
in communications, and he did not receive any of the 
recognized military citations which indicate combat.  His 
alleged combat experiences were unable to be verified by a 
search of official military records .  No supportive evidence 
has been obtained or submitted to corroborate the veteran's 
statements as to his combat experiences.  

Based on the evidentiary record, there is no corroborating 
evidence in the service medical records, service personnel 
records or military unit records showing that the veteran was 
engaged in combat with the enemy.  The Board finds, in the 
instant case, that the preponderance of the evidence is 
against the veteran's claim that he engaged in combat with 
the enemy.  Accordingly, the benefit-of-the-doubt rule is not 
applicable.

Since the evidence of record does not reflect that the 
veteran was engaged in combat with the enemy, corroborating 
supporting evidence is needed to verify any claimed stressor.  
Regarding stressors for a veteran who did not engage in 
combat with the enemy, the Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a stressor for a noncombat veteran; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, supra.  


Rather, the record must contain service records or other 
independent credible evidence to corroborate a noncombat 
veteran's testimony as to the alleged stressors.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the non-
combat veteran's lay testimony concerning the stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Here, the service records provide no support for the stressor 
claimed by the veteran, nor has the veteran furnished other 
credible evidence to support his stressor claim.  In this 
regard, the Board notes that both VA examiners who rendered 
the PTSD diagnosis reported the triggering stressor to be the 
alleged episode of the bodies hanging from a tree and the 
last examiner pointed out that the veteran was focused on 
this single traumatic event.  Attempts to locate supporting 
service documentation have been unsuccessful, in part, 
because the veteran has been unable to furnish the exact 
time, place, and personnel involved in the triggering 
incident.  

Furthermore, the Board finds that there is no other 
corroborating evidence to support the veteran's statements as 
to his claimed in-service stressors.  There is also no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Thus, the traumatic event 
claimed by the veteran and on which his PTSD diagnosis is 
based has not been verified as required under Cohen to 
support a finding that his PTSD is of service origin.  

The Board has also considered the veteran's statements that 
he suffers from symptoms of PTSD of service origin.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran lacks 
the medical expertise to offer an opinion as to the causation 
of any current disability.  


In the absence of competent, credible evidence of causation, 
service connection is not warranted for PTSD.  Similarly, the 
Board has considered the statements of the veteran's wife and 
mother, which assert, in essence, that the veteran has 
exhibited signs of a psychiatric disability or PTSD since 
service.  The statements, however, do not provide a basis for 
relating PTSD to service nor are they competent to make that 
medical connection.  See Espiritu 

As noted above, service connection for PTSD requires three 
elements: (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen, supra.  When the medical evidence of record 
establishes the first element of the claim (a clear, 
unequivocal diagnosis of PTSD), but the evidentiary record 
fails to establish the second element of the claim (verified 
in-service stressor), there is no need for the Board to reach 
the third element of a claim for PTSD (causal nexus).  

In summary, the veteran's military records show a military 
occupational specialty unrelated to combat.  He is without 
combat awards or citations.  There is no support in either 
military records or statements by third parties as to the 
occurrence of the alleged event.  Without credible supporting 
evidence that the claimed in-service noncombat-related 
stressor actually occurred, the diagnoses of PTSD opined to 
be causally related to the claimed in-service stressful 
event, is not supportable.  Each of the diagnoses of PTSD 
were based upon interviews with the veteran and on a history 
of a stressor as related by him.

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  West v. Brown, 7 Vet. 
App. 70, 79-80 (1994).  Thus, there is no clear, probative 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit of the doubt standard applies; the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD and the veteran's 
appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

